 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDthereof is to force or require Joseph P.Cuddigan,Inc., or any other employeror person to cease doing business with E. Turgeon Construction Co., Inc., orany other company or person.LOCAL 476,UNITED ASSOCIATION OF JOURNEYMENAND APPRENTICES OF THE PLUMBING AND PIPE-FITTING INDUSTRY OF THE UNITED STATES ANDCANADA, AFL-CIO,LaborOrganization.Dated-------------------By-------------------------------------------(Representative)(Title)Dated-------------------By-------------------------------------------(WILLIAM O'BRIEN,Buseness Agent)This notice must remain posted for 60 days from the date hereof, and must not bealtered,defaced,or covered by any other material.The H. K. Ferguson CompanyandHerbert F. RobertsandUnitedBrotherhood of Carpenters and Joiners of America,AFL-CIO,The Tuscaloosa and Vicinity District Council of Tuscaloosaand Selma, Alabama,and Carpenters and Millwrights LocalUnion No. 1337, Parties to the ContractUnited Brotherhood of Carpenters and Joiners of America,AFL-CIO,The Tuscaloosa and Vicinity District Council ofTuscaloosa and Selma, Alabama,and Carpenters and Mill-wrights Local Union No. 1337andHerbert F.RobertsandThe H.K. Ferguson Company, Party to the Contract.CasesNos. 15-CA-1025 and 15-CB-195. August 18, 1959DECISION AND ORDEROn April 30, 1959, Trial Examiner Alba B. Martin issued his Inter-mediate Report in the above-entitled proceeding finding that theRespondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist there-from and take certain affirmative action as set forth in the copy ofthe Intermediate Report attached hereto.Thereafter, the Respond-ents filed exceptions to the Intermediate Report.A brief in supportof its exceptions was also filed by the Respondent Company.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegatedits powersin connection with this case to a three-member panel [Chairman Leedom and Members Rodgers andJenkins].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in the124 NLRB No. 70. THE H. K. FERGUSON COMPANY545,case, and hereby adopts the Trial Examiner's findings, conclusions,,and recommendations.'ORDERUpon the entire record in the case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that:A. Respondent The H. K. Ferguson Company, Cleveland, Ohio,its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Maintaining, enforcing, or giving any effect to any agreement,understanding, or practice with United Brotherhood of Carpentersand Joiners of America, AFL-CIO, The Tuscaloosa and VicinityDistrict Council of Tuscaloosa and Selma, Alabama, Local Union1337, or any other labor organization, which gives exclusive controlover the employment of employees to a labor organization, or whichrequires membership in or referral from a labor organization as acondition of employment, except as authorized in the proviso to Sec-tion 8 (a) (3) of the Act.(b)Encouraging membership in United Brotherhood of Carpen-ters and Joiners of America, AFL-CIO, or any of its subordinateunions, or any other labor organization of its employees, by discrimi-nating in regard to hire or tenure of employment or any term or con-dition of employment, except to the extent permitted by the provisoto Section 8(a) (3) of the Act.(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of the rights guaranteed in Section 7 ofthe Act, except to the extent that such rights may be affected by anagreement requiring membership in a labor organization as a condi-tion of employment as authorized in Section 8(a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Jointly and severally with Respondents United Brotherhood,DistrictCouncil and Local 1337, make whole Herbert F. Roberts,Morris Grace,W. R. Vice, N. T. Steadham, E. M. Peacock, J. E.Mathers, B. S. Irvin, and Robert Hartman for any loss they mayhave suffered as a result of the discrimination against them in theIIn his Intermediate Report, the Trial Examiner concluded that all eight discriminateeswere acceptable to the Company for reemployment.Elsewhere, however, the Trial Ex-aminer apparently credited Business Agent Goodman'stestimony to the effect thatGoodman had,in fact,been told by a company representative that one of these eight,Vice,was not acceptable.Assuming that Goodman had been so informed by the Company,this does not affect our finding of discrimination against Vice on the part of the Unionsince it is clear from the record that Goodman's denial-of a referral to Vice was based onthe latter's refusal to return to work on January 2,1957, in opposition to Goodman'swishes.Again assuming that the Company had informed Goodman that Vice was notacceptable,such action does not free the Company from the consequences of its havingdelegated complete control of the hiring process to the Union.525543-60-vol. 124-36 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDmanner set forth in the section of the Intermediate Report entitled"The Remedy."(b) Jointly and severally with said three Respondents reimburseallmillwrights and millwright apprentices who worked at theDemopolis project for moneys illegally exacted from them in themanner and to the extent set forth in the section of the IntermediateReport entitled, "The Remedy."(c)Preserve and make available to the Board or its agents uponrequest, for examination and copying, all payroll records, social se-curity payment records, timecards, personnel records and reports, andall other records necessary to compute the amount of back pay duethe above-named eight employees and the moneys illegally exactedfrom them and other employees.(d)Post at its offices and at all of its construction projects withinthe territorial jurisdiction of Respondent United Brotherhood andRespondent District Council copies of the notice attached heretomarked "Appendix A." 2 Copies of said notice, to be furnished by theRegional Director for the Fifteenth Region (New Orleans, Louisiana),shall, after being duly signed by Respondent Company's representa-tive, be posted by Respondent Company immediately upon receiptthereof, and be maintained by it for a period of 60 consecutive daysthereafter in conspicuous places, including all places where notices toemployees are customarily posted.Reasonable steps shall be taken byRespondent Company to insure that said notices are not altered, de-faced, or covered by any other material.(e)Post at the same places and under the same conditions as setforth in (d) above, and as soon as they are forwarded by the RegionalDirector, copies of Respondent United's notice, Respondent DistrictCouncil's notice, and Respondent Local's notice herein, marked "Ap-pendix B," "Appendix C," and "Appendix D."(f)Notify the Regional Director for the Fifteenth Region, in writ-ing, within 10 days from the date of this Order, what steps it hastaken to comply herewith.B. Respondent United Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO, its officers, representatives, and agents, shall:1.Cease and desist from :(a)Maintaining, enforcing, or giving any effect to any agreement,understanding, or practice with The H. K. Ferguson Company, orany other employer over whom the Board would assert jurisdictionwhich gives exclusive control over the employment of employees to itor any of its subordinate units or which requires membership in orreferral from it or any 'of its subordinate units as a condition of em-n In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order," THE H. K. FERGUSON COMPANY547ployment, except as authorized by the proviso to Section 8(a) (3) ofthe Act.(b)Causing or attempting to cause Respondent Company, or anyother employer over whom the Board would assert jurisdiction todiscriminate against employees or applicants for employment in vio-lation of Section 8(a) (3) of the Act.(c) In any other manner, restraining or coercing employees orapplicants for employment in the exercise' of the rightsguaranteed inSection 7 of the Act, except to the extent that such rights may beaffected by an agreement requiring membership in a labor organiza-tion as a condition of employment as authorized in Section 8(a) (3)of the Act..2.Take the following affirmative action which the Board finds willeffectuate the policiesof the Act.(a)Jointly and severally with Respondent Company, RespondentDistrict Council, and Respondent Local 1337, reimburse the above-named eight employees for any loss they may have suffered as a re-sult of the discrimination against them in the manner set forth in thesection of the Intermediate Report entitled, "The Remedy."(b) Jointly and severally with Respondent Company, RespondentDistrictCouncil,and Respondent Local 1337,reimburse all mill-wrights and millwright apprentices who worked at the Demopolisproject for moneys illegally exacted from them in the manner and tothe extent set forth in the section of the Intermediate Report entitled,"The Remedy."(c)Preserve and make available to the Board or its agents uponrequest, for examination and copying, all dues, initiation fees, assess-ments, permit fees, "dobie"and other records necessary to computethe moneys illegally exacted from employees of Respondent Company.(d)Post at its offices, in conspicuous places, including all placeswhere notices to members are customarily posted, copies of the noticeattached hereto marked"Appendix B." 3 Copies of said notice, tobe furnished by the Regional Director for the Fifteenth Region, shall,after being duly signed by Respondent United's representative, beposted immediately upon receipt thereof and be maintained by Re-spondent United for 60 consecutive days thereafter.Reasonable stepsshall be taken by Respondent United to insure that said notices arenot altered, defaced, or covered by any other material.(e)Mail to the Regional Director signed copies of Appendix B,for posting by Respondent Company as provided,above herein.Copiesof said notice, to be furnished by the said Regional Director, shall,after being signed by Respondent United's representative,be forth-with returned to the Regional Director for such posting.8See footnote 2,supra. 548DECISIONS OF NATIONAL LABOR RELATIONS BOARD(f)Notify the Regional Director for the Fifteenth Region, inwriting, within 10 days from the date of this Order, what steps ithas taken to comply herewith.C. Respondent District Council, The Tuscaloosa and Vicinity Dis-trict Council of Tuscaloosa and Selma, Alabama, its officers, repre-sentatives, and agents, shall:1.Cease and desist from:(a)Maintaining, enforcing, or giving any effect to any agreement,understanding, or practice with The H. K. Ferguson Company, orany other employer over whom the Board would assert jurisdiction.which gives exclusive control over the employment of employees to itor any of its affiliated locals or which requires membership in orreferral from it or any of its affiliated locals as a condition of employ-ment, except as authorized by the proviso to Section 8(a) (3) ofthe Act.(b)Causing or attempting to cause Respondent Company or anyother employer over whom the Board would assert jurisdiction todiscriminate against employees or applicants for employment in vio-lation of Section 8(a) (3) of the Act.(c) In any other manner restraining or coercing employees or appli-cants for employment in the exercise of the rights guaranteed in See-tion 7 of the Act, except to the extent that such rights may be affected.by an agreement requiring membership in a labor organization as a.condition of employment as authorized in Section 8(a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Jointly and severally with Respondent Company, RespondentUnited Brotherhood, and Respondent Local 1337, reimburse the above-named eight employees for any loss they may have suffered as a resultof the discrimination against them in the manner set forth in thesection of the Intermediate Report entitled "The Remedy."(b)Jointly and severally with Respondent Company, RespondentUnited Brotherhood, and Respondent Local 1337, reimburse all mill-wrights and millwright apprentices who worked at the Demopolisproject for moneys illegally exacted from them in the manner and tothe extent set forth in the section of the Intermediate Report entitled"The Remedy."(c)Preserve and make available to the Board or its agents uponrequest, for examination and copying, all dues, initiation fees, assessments, permit fees, "dobies" and other records necessary to computethe moneys illegally exacted from employees of Respondent Company.(d)Post at its offices, and at the meeting places of each of thethree local unions within its jurisdiction, in conspicuous places, in-cluding all places where notices to members are customarily posted, THE H. X. 1'ERGUSON COMPANY540copies of the notice attached hereto marked "Appendix C." 4 Copiesof said notice, to be furnished by the Regional Director for the Fif-teenth Region, shall, after being duly signed by Respondent DistrictCouncil's representative, be posted immediately upon receipt thereofand be maintained by Respondent District Council for 60 consecutivedays thereafter.Reasonable steps shall be taken by Respondent Dis-trict Council to insure that said notices are not altered, defaced, orcovered by any other material.(e)Mail to the Regional Director signed copies of Appendix C, forposting by Respondent Company as provided above herein. Copiesof said notice to be furnished by the said Regional Director shall,after being signed by Respondent District Council's representative,be forthwith returned to the Regional Director for such posting.(f)Notify the Regional Director for the Fifteenth Region, in writ-ing, within 10 days from the date of this Order, what steps it hastaken to comply herewith.D. Respondent Local Union 1337, its officers, representatives, andagents, shall:1.Cease and desist from :(a)Maintaining, enforcing, or giving effect to any agreement,understanding, or practice with The H. K. Ferguson Company orany other employer over whom the Board would assert jurisdictionwhich gives exclusive control over the employment of employees to itor which requires membership in or referral from it as a condition ofemployment, except as authorized by the proviso to Section 8(a) (3)of the Act.(b)Causing or attempting to cause Respondent Company or anyother employer over whom the Board would assert jurisdiction to dis-criminate against employees or applicants for employment in viola-tion of Section 8(a) (3) of the Act.(c) In any other manner restraining or coercing employees orapplicants for employment in the exercise of the rights guaranteedin Section 7 of the Act, except to the extent that such rights may beaffected by an agreement requiring membership in a labor organiza-tion as a condition of employment as authorized in Section 8(a) (3)of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a) Jointly and severally with Respondent Company, RespondentUnited Brotherhood, and Respondent District Council, reimburse theabove-named eight employees for any loss they may have suffered asa result of the discrimination against them in the manner set forth inthe section of the Intermediate Report entitled "The Remedy."4See footnote 2,supra. 550DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) Jointly and severally with Respondent Company, RespondentUnited Brotherhood, acid Respondent District Council, reimburse allmillwrights and millwright apprentices who worked at the Demopolisproject for moneys illegally exacted from them in the manner and tothe extent set forth in the section of the Intermediate Report entitled"The Remedy."(c)Preserve and make available to the Board or its agents uponrequest, for examination and copying, all dues, initiation fees, assess-ments, permit fees, "dobie" and other records necessary to computethe moneys illegally exacted from employees of Respondent Company.(d)Post at its office and meeting hall in Tuscaloosa, Alabama, inconspicuous places, including all places where notices to members arecustomarily posted, copies of the notice attached hereto marked "Ap-pendix D." 5 Copies of said notice, to be furnished by the RegionalDirector for the Fifteenth Region shall, after being duly signed byRespondent Local 1337's representative, be posted immediately uponreceipt thereof and be maintained by Respondent Local 1337 for 60consecutive days thereafter.Reasonable steps shall be taken by Re-spondent Local 1337 to insure that said notices are not.altered, defaced,or covered by any other material.(e)Mail to the Regional Director signed copies of Appendix D,for posting by Respondent Company as provided above herein. Copiesof said notice to be furnished by the said Regional Director, shall,after being signed by Respondent Local 1337's representative, be forth-with returned to the Regional Director for such.posting.(f)Notify the Regional Director for the Fifteenth Region, in writ-ing, within 10 days from the date of this Order, what steps it hastaken to comply herewith.5 See footnote2, supra.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT maintain, perform, or enforce any agreement,understanding, or practice with United Brotherhood of Carpen-ters and Joiners of America, AFL-CIO, or any of its subordinateDistrict Councils or Locals, or any other labor organization,which gives exclusive control over the employment of employeesto a labor organization, or which requires membership in or re- THE H. K. FERGUSON COMPANY551ferral from a labor organization as a condition of employment,except as authorized in the proviso to Section 8 (a) (3) of the Act.WE WILL NOT encourage membership in United Brotherhood ofCarpenters and Joiners of America, AFT,-CIO, or in any otherlabor organization of our employees, by discriminating in regardto hire or tenure of employment or any term or condition of em-ployment, except to the extent permitted by the proviso to Sec-tion 8(a) (3) of the Act.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of the rights guaranteedthem in Section 7 of the Act, except to the extent that such rightsmay be affected by an agreement requiring membership in a labororganization as a condition of employment, as authorized inSection 8(a) (3) of the Act.WE WILL reimburse all our millwrights and millwright appren-tices at our Gulf States Paper Corporation project at Demopolis,Alabama, for all dues, initiation fees, assessments, permit fees,and/or "dobies" they were unlawfully required to pay to UnitedBrotherhood of Carpenters and Joiners of America, or any ofits subordinate District Councils or Local Unions, as a result ofthe unlawful hiring provisions in our contracts with the afore-mentioned labor organization dated April 3, 1956, and January 3,1957, and our practices under these contracts at the aforemen-tioned project.WE WILL make whole Herbert F. Roberts, Morris Grace, W. R.Vice, N. T. Steadham, E. M. Peacock, J. E. Mathers, B. S. Irvin,and Robert Hartman for any loss of pay suffered by them as aresult of the discrimination practiced against them.All our employees are free to become or remain, or to refrain frombecoming or remaining, members in good standing of United Brother-hood of Carpenters and Joiners of America, or any of its subordinateDistrict Councils or Local Unions or any other labor organization,except to the extent that this right may be affected by an agreementin conformity with Section 8(a) (3) of the National Labor RelationsAct.THE H. K. FERGUSON COMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material. .552DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX B.NOTICE TO ALL MEMBERS OF UNITED BROTHERHOOD OF CARPENTERSAND JOINERS OF AMERICA,AFL-CIO,AND TO ALL EMPLOYEES OF,AND APPLICANTS FOR EMPLOYMENTWITH,THE H.K. FERGUSONCOMPANYPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended,we hereby notify you that :WE WILL NOT maintain,perform, or enforce any agreement,understanding, or practice we may havewith TheH. K. FergusonCompany or any other employer over whom the Board willassert jurisdiction,which gives exclusive control over the employ-ment of employees to us or any of our subordinate DistrictCouncils or Local Unions, or which requires membership in or.referrals from us or any of our subordinate District Councils orLocal Unions as a conditionof employment,except as authorizedin the proviso to Section 8(a) (3) of the Act.WE WILL NOT cause or attempt to causeThe H.K. FergusonCompany, or any other employer over whom the Board will assertjurisdiction to discriminate against employees or applicants foremployment in violation of Section 8(a) (3) of the Act.WE WILL NOT in any other manner restrain or coerce employeesor applicants for employment in the exercise of the rights guar-anteed in Section 7 of the Act,except to the extent that suchrights may be affected by an agreement requiring membership ina labor organization as a condition of employment as authorizedin Section 8(a) (3) of the Act.WE WILL reimburse all millwrights and millwright apprenticesof The H. K. Ferguson Company, at its Gulf States Paper Cor-poration project at Demopolis,Alabama, for all dues, initiationfees, assessments, permit fees,and/or "dobies" they were unlaw-fully required to pay to us or to any of our subordinate DistrictCouncils or Local Unions,as a result of the illegal hiring provi-sions in our contractswithThe H.K. Ferguson Company datedApril 3, 1956, and January 3, 1957, and our practices under thesecontracts at the aforementioned project.WE WILL make whole Herbert F. Roberts,MorrisGrace,W. R.Vice, N.T. Steadham,E. If. Peacock,J. E. Mathers,B. S. Irvin, THE H. K. FERGUSON COMPANY553and Robert Hartman for any loss of pay suffered by them as aresult of the discrimination practiced against them.UNITED BROTHERHOOD OF CARPENTERS ANDJOINERS OF AMERICA, AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.APPENDIX CNOTICE TO ALL MEMBERS OF UNITED BROTI-IERI3OOD OF CARPENTERSAND JOINERS OF AMERICA,AFL-CIO, WITHINTHE JURISDICTIONOF THE TUSCALOOSA AND VICINITY DISTRICT COUNCIL, OF TUSCA-LOOSA AND SELMA, ALABAMA,AND TO ALL EMPLOYEES OF, AND APPLI-CANTS FOR EMPLOYMENTWITH,THE H.K. FERGUSON COMPANYPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended,we hereby notify you that:WE WILL NOT maintain,perform, or enforce any agreement,understanding,or practice we may havewithThe H. K. Fergu-son Company or any other employer over whom the Board willassert jurisdiction, which gives exclusive control over the employ-ment of employees to us or any of our affiliated Local Unions, orwhich requires membership in or referrals from us or any of ouraffiliated Local Unions as a condition of employment,except asauthorized in the proviso to Section 8(a) (3) of the Act.WE WILL NOT cause or attempt to cause The H. K.FergusonCompany, or any other employer over whom the Board will assertjurisdiction to discriminate against employees or applicants foremployment in violation of Section 8(a) (3) of the Act.WE WILL NOT in any other manner restrain or coerce employeesor applicants for employment in the exercise of the rights guar-anteed in Section 7 of the Act, except to the extent that suchrights may be affected by an agreement requiring membership ina labor organization as a condition of employment as authorizedin Section 8(a) (3) of the Act.WE WILL reimburse all millwrights and millwright apprenticesof The H. K. Ferguson Company at its Gulf States Paper Cor-poration project at Demopolis,Alabama, for all dues, initiationfees, assessments, permit fees,and/or "dobies"they were unlaw-fully required to pay to us or to any of our affiliated Local 554DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnions, as a result of the illegal hiring provisions in our con-tracts with The H. K. Ferguson Company dated April 3, 1956,and January 3, 1957, and our practices under these contracts atthe aforementioned project.WE WILL make whole Herbert F. Roberts, Morris Grace, W. R.Vice, N. T. Steadham, E. M. Peacock, J. E. Mathers, B. S. Irvin,and Robert Hartman for any loss of pay suffered by them as aresult of the discrimination practiced against them.THE TUSCALOOSA AND VICINITY DISTRICT COUNCILOF TUSCALOOSA AND SELMA, ALABAMA,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.APPENDIX DNOTICE TO ALL MEMBERS OF MILLWRIGHTS LOCAL UNION No. 1337AND TO ALL EMPLOYEES OF9 AND APPLICANTS FOR EMPLOYMENTWITH, THE H. K. FERGUSON COMPANYPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT maintain, perform, or enforce any agreement,understanding, or practice we may have with The H. K. Fergu-son Company, or any other employer over whom the Board willassert jurisdiction, which gives exclusive control over the employ-ment of employees to us or which requires membership in or re-ferrals from us as a condition of employment, except as author-ized in the proviso to Section 8(a) (3) of the Act.WE WILL NOT cause or attempt to cause The H. K. FergusonCompany, or any other employer over whom the Board willassert jurisdiction to discriminate against employees or appli-cants for employment in violation of Section 8(a) (3) of the Act.WE WILL NOT in any other manner restrain or coerce employeesor applicants for employment in the exercise of the rights guar-anteed in Section 7 of the Act, except to the extent that suchrights may be affected by an agreement requiring membership ina labor organization as a condition of employment as authorizedin Section 8(a) (3) of the Act.WE WILL reimburse all millwrights and millwright apprenticesof The H. K. Ferguson Company at its Gulf States Paper Cor-poration project at Demopolis, Alabama, for all dues, initiation THE H. K. FERGUSON COMPANY555fees, assessments, permit fees, and/or "dobies" they were unlaw-fully required to pay to us, as a result of the illegal hiring pro-visions in our contract with The H. K. Ferguson Companydated April 3, 1956, and January 3, 1957, and our practices underthese contracts at the aforementioned project.WE WILL make whole Herbert F. Roberts, Morris Grace, W. R.Vice, N. T. Steadhain, E. M. Peacock, J. E. Mathers, B. S. Irvin,and .Robert Hartman for any loss of pay suffered by them as aresult of the discrimination practiced against them.MILLWRIGHTS LOCAL UNION No. 1337,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASEThis proceeding,with all parties represented,was heard before Alba B. Martin,the duly designated Trial Examiner, in Tuscaloosa, Alabama, on November 19and 20, 1958, on complaint of the General Counsel and answers of The H. K. Fergu-son Company, the Respondent Company, and the United Brotherhood, the DistrictCouncil, and Local Union No. 1337, the Respondent Unions. The issues litigatedwere whether Respondent Company and the Respondent Unions were parties tounlawful hiring agreements, arrangements, understandings, or practices requiringmembership and/or referrals from the Respondent Unions as a condition of employ-ment as millwrights at Respondent Company's project in Demopolis, Alabama (re-ferred to herein as the Demopolis project); and whether eight named individualswere denied employment by Respondent Company because they did not have re-ferrals from Respondent United Brotherhood, Respondent District Council, orRespondent Local.The General Counsel contended that Respondent Company hasviolated Section 8(a) (1) and (3) and Section 2(6) and (7) of the Act; I and thatRespondent Unions'have violated Section 8(b)(1)(A) and 8(b)(2) and Section2(6) and (7) of the Act. The General Counsel and Respondent Company filedbriefs,which have been carefully considered.Upon the entire record and my observation of the witnesses, I hereby makethe following:FINDINGSAND CONCLUSIONS1.THE BUSINESSOF THE RESPONDENT COMPANYThe H. K. Ferguson Company, an Ohio corporation with its principal office inCleveland,Ohio,is engaged in general construction and related work in the Stateof Ohio, and in several of the States of the United States. In the course and conductof its business operations during the year 1957, which period is representative of alltimes material herein,Respondent Company received in excess of $10,000,000 forservices performed for customers located in various States other than the State ofOhio.During the same period of time, Respondent Company performed construc-tion services for the Gulf States Paper Corporation at Demopolis, Alabama (theDemopolis project), which services were valued in excess of $1,000,000. In con-nection with this project, Respondent Company purchased materials and suppliesvalued in excess of $500,000 which were shipped to the project from points outsidethe State of Alabama. I find that the Respondent Company is engaged in commercewithin the meaning of the Act and that assertion of jurisdiction is warranted.'The National Labor Relations Act, as amended,61 Stat. 136. 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.THE LABOR ORGANIZATIONS INVOLVEDAll of the Respondent Unions, the United Brotherhood,the District Council, andthe Local Union,are labor organizations and are affiliated with one another.III.THE UNFAIR LABOR PRACTICESAt Respondent Company'srequest, BusinessManagerGoodmanof RespondentDistrictCouncil, suppliedmillwrights to RespondentCompany foritsDemopolisproject.Thecontrolling issue in the proceedingiswhetherRespondentCompanyvoluntarilyand unilaterallyused the District Council asa source ofskilled labor,or whetherits use of the DistrictCouncil wascontrolledby contracts,understand-ings, arrangements,or practiceswhich gavecontrol overthe selectionof millwrightsfor employmentat theDemopolis project to RespondentDistrict Council, therebymaintaining and using an exclusive hiring arrangementwhich didnot include thesafeguards required under the Board'sMountainPacific2decision.A. The contractsThe Demopolis project began in about January 1956, and ended in November orDecember 1957. The events of particular concern herein occurred in late December1956 and early January 1957.On April 3, 1956, Respondent Company and Respondent United Brotherhoodentered into a written contract which contained no duration clause and which pre-sumptively continued until it was superseded by another written contract datedMay 31,1958.(The legality of the latter contract is not in issue under the com-plaints or the General Counsel's contentions.)In pertinent part the 1956 contract set forth that Respondent Company agreed"to recognize the jurisdictional claims of the United Brotherhood...."Respond-ent Company agreed further-to work the hours,pay the wages and abide by alllawfulrules and regulationsestablished or agreed upon by the United Brotherhood.and the recognizedbargaining agency of the locality in which any work of our Company is beingdone, with respect to members of the United Brotherhood employed by ourCompany.(Emphasis supplied.)No change is to be made in the hours and wages in any locality, and noconditions imposed other than are enforced on all Local firms.The contract provided further that-in consideration of the foregoing,the United Brotherhood...agreed to fur-nish competent Journeymen as requested and, further,that no stoppage of workor any strike of its members, either collectively or individually,shallbeentered into pending any dispute being investigated and all peaceable meanstaken to bring about a settlement.The parties hereto agree that in the event any provisions of this Agreementare held unconstitutional or be void as in violation of any laws, rules or regula-tions, nevertheless,the remainder of the Agreement shall remain in full forceand effect unless the parts so found to be void are wholly inseparable from re-maining portions of this Agreement.In November and again in late December 1956, the millwrights at the Demopolisproject walked off the job in an effort to get higher wages.All pertinent testimonyestablishes that all directly concerned considered the going rate per hour for mill-wrights too low.Nothing but wages was in dispute.On January 2,1957,effectivethe following day, Respondent Company and Respondent United Brotherhood en-tered into the following"memo of understanding":In order to avoid any further disputes over wages on the above-named projectthe following understanding is reached which will be a supplement to theInternational agreement signedby the aboveparties and the working rules ofthe Tuscaloosa and vicinity district council of carpenters.1.The rate of pay of Journeyman Millwrights will be $3 per hour.2.This agreement is for the duration of the above-stated project.3.All other provisions of the International agreement and the TuscaloosaDistrict Council working rules shall apply on this project.4.This agreement is to be effective as of January 3, 1957.2Mountain Pacific Chapter of the Associated General Contractors, Inc., et at.,119NLRB 883, 893. THE H. K. FERGUSON COMPANY557Respondent District Council's "Trade Rules" in effect at all times of concernherein until November 1, 1958, provided in part that "in no case shall a member orsteward be discharged for upholding these Bylaws and Trade Rules. . . ... Respond-ent District Council's bylaws in effect at all times of concern herein until Novem-ber 1, 1958, provided in part: "No member of the United Brotherhood . . . in thisDistrict shall work for a nonunion carpenter, nor shall he work for a contractorwho employes a nonunion carpenter nor shall he be allowed to work on any jobwhere laborers perform work requiring the skill, knowledge or ability of a carpenterto perform."B. The general practice under the 1956 and 1957 contractsAt the Tuscaloosa project the parties used a referral system, the referrals beingissued by W. E. Goodman, business agent of Respondent District Council, and beingpresented at the project when the applicant millwrights first reported for work.Mill-wright Superintendent John C. Harvey credibly testified that when he went to workfor Respondent Company in that capacity in September 1956, the projectmanagerof the Demopolis project, F. C. Paterson, Jr., "told me I would get my men throughthe Tuscaloosa Local."Harvey testified when he needed millwrights he "first talkedtoMr. Paterson.Then, I called Mr. Goodman in Tuscaloosa." Tuscaloosa is about60 miles from Demopolis.A number of General Counsel's witnesses testified thatwhen they first presented themselves at the personnel office at the entrance to theproject they showed their referralsto oneBettyGarrett,3 following which andfollowing her preparation of employment documents, they went into the project.Millwright Superintendent Harvey testified that the new employees did not have toshow the referrals to him, but that they showed them to the union steward inHarvey's presence.Other testimony showed that Harvey sometimes asked to seethe referrals or if they had referrals.Harvey testified that to his knowledge no mill-wrights were hired who did not have a referral.Harvey customarily checked thetoolboxes of the new millwrights to be sure that the men had the proper tools to dothe work.Harvey testified no men were sent to him who were not qualified to do thework.Goodman, who served as the District Council's business agent during theentire Demopolis project up until July 1, 1957, and who customarily visited the proj-ect about once a week, testified that to his knowledge three men were hired at thegate without referrals from him. (A list of millwright and millwright apprenticeemployees who were hired on this project, which list was supplied by RespondentCompany under subpena, discloses that during the project prior to July 1, 1957,Respondent Company hired 192 millwrights.)Asked the purpose of the referralcard,BusinessAgent Goodman, who signed the referrals to the Demopolis project,testified at first that "I don't believe I have that knowledge."Then in substance hetestified that the referral card was an introductory card to the Company.As is seenmore particularly below, in a number of instances millwrights who had been work-ing for the Company until they walked off the job a few days before, were givenreferrals to return to work-showing that in practice the purpose of the referralcard was not to introduce a new man to the Company.In late November 1956, the approximately 24 millwrights then working on theDemopolis project walked off the job in the protest over what they considered a lowhourly wage-$2.571/2 an hour.After remaining off the job for a few days, mostof the millwrights returned to work, relying on the assurance of Business AgentGoodman andBlaineT.Durham, an International representative of RespondentUnited Brotherhood who works principally in the State of Alabama, that theywould try to get the men a wage increase.Goodman told the men they had a con-tract which set the wage scale and all they could do was to "apply" to the Companyfor more money.On this occasion Respondent Company accepted them back towork and gave termination papers recommending rehiring to three millwrights fromMacon, Georgia, who did not return to work at this time.sMrs. Betty Garrett worked for Respondent Company from almost the beginning untilthe end of the project. At first she served as secretary to the personnel manager of theproject, but when he left in October 1956 no personnel manager was named to succeedhim and inJanuary her title changed from secretary to personnel assistant-with nochange in duties.From October 1956 on, she alone occupied the small building at thegate to the project, referred to as the personnel office.Although nothing would havestopped men from walking onto the project without presenting referrals to Mrs. Garrett,in practice the referrals were first shown to her in the personnel office.After the de-parture of the personnel manager she took her orders'from the chief accountant and fromProject Manager Paterson. 558DECISIONS OF NATIONAL LABOR RELATIONS BOARDA few days before Christmas 1956, the millwrights then on the job, through theirunion steward notified Project Manager Paterson that they were going to walk offthe job because they had not gotten a wage increase. Paterson assembled the mill-wrights, asked them to stay on the job a week, during which he would try to getthem an increase, told them in substance that he knew their wage rate was lowerthan that of other crafts on the job of comparable skills.According to the creditedtestimony of R. P. McCracken, who impressed me as a credible witness, Patersonalso told the men that if he could not get a raise for them he would not blame themfor leaving the job and that if, after they left, a raise came through and the menwanted to return, the Company would be glad to have them all back. In sub-stance this testimony was corroborated by witnesses Robert Hartman and HermanMcGilberry. Paterson pointed out that before the men could get a raise his superiorsin the Ferguson Company would have to be contacted at the home office and alsothe Gulf States Paper Company for whom the Demopolis project was being carriedon.Paterson also pointed out that there was an agreement setting the wage rate andthat the men would have to do something about that part of it.After working about a week, on Friday, December 28, 1956, the millwrights againwalked off the job, no raise having come through by that time. Some advancenotice having been given the Company, on the way out, after checking in all thecompany equipment they had, the men picked up termination papers which had beenprepared and which indicated that they were discharged.Two of the millwrights,Steadham and Grace, testified in substance that the termination papers indicatedthat the Company would rehire the men. On this occasion approximately 20 to 30millwrights walked out. Insofar as the record shows only the union steward re-mained on the job. Twenty-one were released by the Company on December 28 andone on December 29. There is some indication in the testimony that the millwrightswalked off after they had been told that Project Manager Paterson had said that hecould not get a raise for them.When Paterson heard about the walkoff at about the time it occurred, he sent awire to Business Agent Goodman in Tuscaloosa requesting that Goodman send50 millwrights to the job the following Monday, December 31, 1956.Goodman didnot receive this wire until Monday, when he first went to his office following a shortChristmas vacation the previous week from Tuesday, Christmas Day, on.Goodmantestified that there were not 50 millwrights in the area.After receiving the telegramGoodman tried to contact those millwrights who had walked off the previous Fridayand who lived around Tuscaloosa, and also got in touch with the local in Sheffield,Alabama, and ascertained that there were about 17 idle millwrights in that local whowere available.He tried to persuade the local men to return to work on Wednesdaymorning, January 2, Tuesday being the New Year's Day holiday.Goodman gaveR. P. McCracken, a foreman, referrals signed by Goodman for a number of theformer employees, and gave some referrals directly to the former employees them-selves.At the hearing Goodman's point was in substance that these. referrals weregood for January 2 only, but McCracken's referral, which is in evidence, does notso state.It is dated "1-2-57," but nothing on the referral indicates that the manwould have to report to work on that particular day or the referral would becanceled.According to the credited testimony of R. P. McCracken, on December 31, at theoffice of Respondent District Council where Goodman had his office, McCrackenmet a group of millwrights from the Sheffield local who indicated to him that theywere going to work at Demopolis.McCracken tried to persuade them not to go towork there on the ground that a group of millwrights had just quit work down theretrying to increase the wage rate. Some of the Demopolis men and also some ofthe local men who had just quit, went to Demopolis that day, but none reported forwork at the Company.Insofar as this proceeding is concerned the project was shut down on New Year'sDay.On January 2, 1957, a group of the old millwrights who had quit their jobsDecember 28, appeared at the gate of the project with their referrals. StewardHartman, who was at work, came out to the gate and told them that MillwrightSuperintendent Harvey was not on the job. This was Harvey's birthday and he hadtaken the day off. Thereafter none of the former employees presented their re-ferrals or asked to go back to work that day.As R. P. McCracken explained itin testifying:The superintendent there is the one that lays out the work for us; the superin-tendent is the one that give us the work.The company pays out the money,but if we're not' having any work to do, no superintendent there, we are justspending out a bunch of money.' THE H.K.FERGUSON COMPANY559A number ofmen fromthe Sheffield local did present their referrals and did go towork that day.A list of millwright and millwright apprentice employees preparedfor the Company, which is in evidence, shows thatninenew employees began work-ing for the Company on that day, and other evidence indicates that they were themen, or at least some of them, from Sheffield.Learning in a telephone conversation with Betty Garrett that the former em-ployees had been at the gate but had not gone to work, and having learned fromanother telephone conversation that Hartman had tried to prevent the Sheffieldmen from going to work, Goodman went to the Demopolis project and relievedHartman of his stewardship, appointing one of the Sheffield men, Dewberry, inHartman's place as steward.Then Goodman witnessed the negotiation of thesupplemental agreement between Respondent Company and Respondent UnitedBrotherhood, which was negotiated at the project by Project Manager Paterson forthe Company and Henry W. Chandler for the United Brotherhood-Durham andGoodman also being present.As has been noted above, in this agreement theparties raised the rate of pay of journeymen millwrights to $3 per hour.In an 11-page statement prepared by the General Counsel in the presence ofPaterson during the investigation of this proceeding several months before the hear-ing,which statement Paterson refused tosign,appears the statement:Goodman was present when I signed the agreement with Chandler and I be-lieve I said: "When the hell are you going to send the men back?"He said:"I'llhave them back tomorrow."Having read the statement at the hearing Paterson testified that the statements initwere substantially correct, but that he did not remember the truth or falsity ofthe sentences in it quoted above.Paterson allowed that Goodman "already hadhad a telegram. It would seem obvious that the fact that he had come down there,that possibly we did discuss the return of the men, but what happened or what wesaid I have no recollection."Paterson stated, however, that be never did tellGoodman or anyone else that he would not rehire any of the millwrights who hadpreviously walked off the job. In substance Goodman denied discussing the oldmen with Paterson, but he admitted that shortly after the signing of the agreementon January 2, he had a discussion with Bill Bullock, the mechanical superintendentwho was above Millwright Superintendent Harvey in the Company hierarchy, aboutthe possibility of the former millwrights return to work.Bullock said that all of theold men were acceptable to the Company except one apprentice millwright.Fromthe statements set forth in this paragraph, I conclude only that Goodman learnedduring thecourseof this day that all of the former millwrights were completelyacceptable to the Company except one, who was an apprentice.During the course of this day, January 2, Goodman learned also that none ofthe previous employees had returned to work thatmorning andthat not very manyof the Sheffield men had reported either and that the Company was in need ofmillwrights.Whereupon he called his office and requested Financial SecretaryStoneof Local Union 1337 to telephone the Chattanooga local and ask them tosenddown some 30 millwrights. Later that day he learned that the Chattanoogalocal would comply with the request.Early the followingmorning,January 3, 1957,BusinessAgent Goodman tele-phoned Betty Garrett at thepersonneloffice on the project and told her that "all ofthe referrals he had issued were voided and new ones were being issued."AlthoughGoodman testified to a different version of this conversation, Mrs. Garrett impressedme as a morecreditablewitnessthan Goodman and her testimony as quoted aboveis credited.As the former employees reported for work that morning-and theremust have beena sizable group,according to the credited testimony of R. P.McCracken-Mrs. Garrett refused their referrals and said that she could not acceptthem, that they had all been canceled.On the witness stand, Mrs. Garrett admittedthatas the old men came in togo to work that day, she gave them Goodman'smessageto the effect that the referrals were canceled. In substance, she gave thesame reasonto Union Steward Hartman, when he came in to inquire why the oldmen werenot being hired.W. E. Simmons, a member ofRespondentLocal 1337and amember of Respond-ent District Council for some 5 or 6 years prior to June 1957, impressed me as avery honest and crediblewitness,and his testimony was uncontradicted.Accordingto Simmons'credited testimony, on about January 3, 1957, he overhearda conversa-tion between BusinessAgent Goodmanand someof the former employees con-cerningGoodman's cancelingtheir referrals.As the reason why he canceled theirreferrals,Goodman told thesemen thathe canceled them because "you didn't goback to work when I told you togo towork."Then they got into what Simmons 560DECISIONS OF NATIONAL LABOR RELATIONS BOARDcharacterized as a "racket" or a "cuss fight."During the conversation, Goodmanalso told the men that "they wasnot goingback on that job while he was businessagent or aslong ashe could keep them off." On behalf of his stepson, Morris Grace,who was one of the group being thus addressed by Goodman, Simmons the follow-ing day spoke with Millwright Superintendent Harvey. Simmons asked Harvey ifHarvey would put his stepson and any of the others back to work if they could "getin there," and Harvey replied that "he would take every one of them if they wouldrefer them back in here, everyman Ihad."When Simmons told Goodman whatHarvey had said-presumablysoonthereafter-Goodman replied "Well, I am notgoing to send any of them down there this time anyhow . . . I don't knowas I everwill."According to the credited testimony of Morris Grace, several times thereafterGrace spoke to Goodman presumably aboutreceivinga referral, and he did not re-ceive any up until February 1, 1957, when Grace had a serious automobile accidentand was thereafter incapacitated.During oneof these occasions Goodman toldGrace "that the Company didn't wantnoneof the men back that was involved in thewalkout down there."Foreman Herman McGilberry was on vacation with thepermissionof MillwrightSuperintendent Harvey from December 21, 1956, until January 3, 1957, on whichday he reported to Harvey at about 11 o'clock in the morning and told him that hewould return to work the next day-and Harvey approved. According to McGilberry,shortly thereafter he overheard Goodman tell a group of the former employee mill-wrights standing out in the road presumably at the entrance to the project, that hewas riot going to let any of the former employees go back on the job.McGilberryspoke up and told Goodman that he had just talked with Harvey who had said that hecould go back to work.Goodman replied, "I'm not going to let you go back to workeither."The following day when McGilberry reported to Harvey to go to work, hewas not allowed to keep his job because, as Harvey testified, "Mr. Goodman toldme that Mr. McGilberry was involved in that walkout as much as anybody else andhe wanted him off the job."When Harvey asked his superior, Mechanical Superin-tendent Bullock, what to do about it, Bullock replied that "if Mr. Goodman re-quested for that man to leave, to put it on his termination slip that was why he wasterminated and let him go." So Harvey caused the following to be put onMcGilberry's termination notice dated January 3, 1957, whichis inevidence: "Re-quested not to be put back to work by Mr. Goodman of Tuscaloosa Local."Whiletrying to save his job that morning, at Harvey's suggestion, McGilberry went to seeBill Jennings,who was in charge of all construction on the project and was the topman in the hierarchy on the project under Project Manager Paterson. Jennings toldhim to tell the job steward thatJenningswanted to talk with him and thatJenningswanted McGilberry returned to work.McGilberry then told Harvey that he hadtalked with Jennings and then located the newly appointedunionsteward, Dewberry.Presumably he told Dewberry what Jennings had said. Dewberry said "Mr. Goodmanhas given orders for you not to go back to work, not to be put back to work."McGilberry asked if Dewberry had toldJenningsthat and Dewberry replied thathe had 4Goodman denied that he ever talked with anybody about McGilberry's termina-tion.He testified further that on January 5, 1957, McGilberry asked Goodman fora referral to that job and Goodman replied that he would give him one but that hedid not have any call for men just now.Goodman added "You get me a writtenstatement that they want you back on that job as a foreman and I will be glad to dowhat I can to get you back." Goodman did not attempt to explain why, if he didnot have control of hiring at the project, McGilberry should furnish him with awritten statement from the Company that the Company wished to employ McGilberryas a foreman.On Saturday, January 5, 1957, R. P. McCracken went to Birmingham, Alabama,looking for work, and while there he saw Blaine T. Durham, international repre-sentative of the United Brotherhood.Durham asked McCracken why he was notworking at Demopolis.McCracken replied "Mr. Goodman won't let us work downthere," to which Durham replied "You go and tell Mr. Goodman I said let you goback; he can't keep you off the job."McCracken returned to Tuscaloosa and toldGoodman what Durham had said.Goodman replied "Durham ain't running thisend of it. I am running this end, and when I get room for you boys, I will sendyou down there."On Mondaymorning,January 7, 1957, a committee of the former employeestalked with Project Manager Patersonin hisoffice at theDemopolisproject.The4 The findings in this paragraph are based upon the testimony of McGilberry and Mill-wright Superintendent Harvey and McGilberry's termination notice, which is in evidence. THE H. K. FERGUSONCOMPANY561committee's purpose was to try to get the old men back to work.According toR. P. McCracken, Paterson said that there was nothing he could do about it, thathe had ordered men from Goodman and he was the one to send them down and"I have to use whoever he sends. I am not going to call them in personally."Robert Hartman testified that when the committee told Paterson that Goodman hadsaid Paterson would not hire them, Paterson replied "Mr. Goodman is a liar. I wantyou down here and he won't give any of you referrals and I can't hire you unless hedoes."Paterson denied altogether having any meeting with any committee of theformer millwrights to discuss their possible return to the job.As Paterson was afrequently unresponsive and sometimes evasive witness, and a witness who did notimpress me as having a clear remembrance concerning some of the events aboutwhich he testified, I do not credit his denial in this instance.To be noted is thatthe versions of both Hartman and McCracken have Paterson placing the control ofthe employment of millwrights in Goodman rather than in the Company.AsMcCracken had a clearer memory of the events concerning which he was testifyingthan did Hartman, and as McCracken impressed me generally as more certain ofhis testimony than did Hartman, I credit the testimony of McCracken concerningwhat Paterson said to the employee committee on this occasion.At about this time, probably on January 7, some eight of the former employees,includingMcCracken and Herbert F. Roberts, signed their names to a telegram tothe Respondent United Brotherhood asking for an investigation as to why they werebeing kept off the job.At a union meeting on Tuesday night, January 8, pre-sumably of Local 1337, Business Agent Goodman read that telegram to the meet-ing and said in substance that as far as he was concerned, the men who had signedthat telegram were done and finished in this area.In substance, Goodman's position was that as the former employees came to himand asked for referrals-the large group of them came he believed on January 4,Goodman told them that there were no openings at the present but that he wouldkeep any who wished to be kept on a list and would refer them to the job as soonas there were any openings. It is true that from time to time after the crisis hadpassed,Goodman gave referrals to some of the old employees and they presentedthe referrals and went to work.C. The refusal to hire eight individualsHerbert F. Roberts, Morris Grace, W. R. Vice, N. T. Steadham, E. M. Peacock,J.E.Mathers, and B. S. Irvin were among the millwrights who walked out of theDemopolis project on December 28 in protest against the existing hourly wage.(Vice was an apprentice millwright.)Robert Hartman quit at noon on January 2in protest over being relieved of his stewardship on the job.Following the December 28 walkout, Respondent Company began to hire newmillwrights on January 2, when it hired 10.On January 3 it hired 11. On Janu-ary 4 it hired 11.On January 7 it hired nine. The next millwright hired was onFebruary 1, when one man was taken on. The next was on February 12 whenthree were hired, and the next on the following day when one millwright was hired.As has been seen above, immediately after the walkout Project Manager Patersonordered 50 millwrights from Goodman. This number was never reduced. Yet dur-ing January 2, 3, 4, and 7, during which none of the former employees were per-mitted to return to work, the Company hired only 41 millwrights, leaving 9 va-cancies yet to be filled.Between January 7 and February 1 none of these ninevacancies were filled, even though during this period Goodman knew the Companyneeded men and that the eight men named in the complaints and named above wantedto return to work, and even though Paterson knew generally, after his conversationwith the employees on January 7, that the former employees who wanted to returnwere being kept from returning by Goodman.On January 3, Roberts asked Goodman for a referral at the jobsite, and Goodmanrefused his request on the ground that Roberts was one of the "fellows who walkedout."Again on January 5 Goodman refused him a referral. Roberts was one ofthose who signed the telegram to the United Brotherhood asking for an investigationof the Tuscaloosa situation, one of those whom Goodman announced were done inthe area at the union meeting January 8. It is clear from this evidence that Robertswas kept from returning to the job by Goodman's refusal to give him a referral.Grace was one of the former employees who had a referral on January 2 butwho did not present himself to the Company for employment.He was one of thosewho presented his referral to Betty Garrett the following day and was turned awayon the ground that his referral had been canceled. That evening he was among thosetold by Goodman that the latter had canceled their referrals because "you didn't go525543-60-vol. 124-37 562DECISIONSOF NATIONALLABOR RELATIONS BOARDback to work when I told you to go to work." Grace was the stepson on whosebehalf his stepfather, W. E. Simmons, the following day, January 4, asked MillwrightSuperintendent Harvey if Harvey would take him back-Harvey replying that hewould take all the old men back, including Grace, if they would get referrals fromGoodman. It is clear that Grace was not returned to work because he lacked areferral and that Goodman withheld a referral.Steadham asked Goodman for a referral during the period the Chattanooga menwere coming in and receiving referrals, which was roughly between January 3 and 7.At first Goodman refused on the ground that he did not need any men. Later thesame day, according to the credited testimony of Steadham, Goodman told Steadhamto go to the local at Demopolis and Goodman would see about getting him onto thejob in a few days. Steadham cleared into the Demopolis local, paid a month's duesand was given by Financial Secretary Seale of the local a working card for Januaryissued by Respondent District Council.He stayed around Demopolis for about2weeks during which he asked Seale each day if Goodman had sent a referral,which he had not, and during which several times he went to the entrance gate ofthe project with his tools ready to go to work and was stopped by the guard, pre-sumably for want of a referral. (Mrs. Garrett testified that the one guard always onduty at the gate "would answer the questions (of people who came up to him) anddirect them to where they wanted to go, to the main office or to my office.")Dur-ing this 2-week period Steadham never received a referral and never went backto work.Peacock telephoned Goodman several times asking for a referral beginning aboutJanuary 2 or 3 and ending sometime in April 1957.Goodman's replies were thathe had called other locals for men, or had all the men he needed just then.Good-man was antagonistic because Peacock had been among those who had "quit upthere."In April Goodman told Peacock he could put him to work in September.Never after December 28, 1956, did Peacock receive a referral to the Demopolisjob.Peacock was telephoning Goodman from Macon, Georgia, but it is clear onthe record that he was available to return to Demopolis and return to work from atleast January 3 through January 7, during which there were nine vacancies unfilled.Mathers 5 and Irvin were both at the jobsite trying to get back to work duringthe week beginning December 31, 1956, when the Sheffield and Chattanooga menwere receiving referrals and going to work.They spoke to Millwright SuperintendentHarvey, who told them to get a referral from Goodman.When they reportedHarvey's word to Goodman, the latter replied that they were "through down there."About 5 or 6 weeks later Goodman gave them referrals and they returned to work.Hartman, as has been seen above, was one of the committee of millwrights whocalled on Project Manager Paterson on January 7 to try to get the former employeesback to work-Paterson replying, as found above, "I have to use whoever he[Goodman] sends. I am not going to call them in personally." Under the circum-stances of this case, this was Hartman's application to return to work. It is clearthat he was not returned to work because he did not have Goodman's approval.Vice first went to work for Respondent Company in November 1956. To get thejob he first went to the jobsite and talked with, among others, Mrs. Betty Garrett,who told him that "you had to have a referral card from the business agent to go towork here."Goodman sent him to Financial Secretary Seale of the Demopolislocal.An apprentice, Vice then went to "school" for 2 weeks, after which Sealehanded him a referral slip from Goodman, with which he got a job.After walkingout December 28 with the other millwrights, one day the following week he was atthe jobsite when Goodman refused referrals to the former employees.Goodman'sstated reason was that they had "crossed" him.Although later Goodman told Vicehe would get a referral because he was an apprentice, Vice never received one.In substance Goodman testified that Mechanical Superintendent Bullock told himthat all the former employees were acceptable to the Company except Vice, whodid not work but just stood around wiping his wrench with a rag; and that in slough-ing off Vice, Goodman gave him a "pretty good reason." Vice's testimony, whichwas uncontradicted, did not give any reason except as stated above.Under all thecircumstances of the case I find that Vice was deprived of a referral and a job inimplementation of the unlawful hiring contract and arrangement and for the samereasons as the other former employees-as found below.BThe list of millwrights prepared by Respondent Company lists "blathers, S. E." and"J.E.Mathis."Tinder the circumstances it is clear that the person who testified andwhose name the court reporter caught as "J. E. Mathis" was in fact the J. E. Mathers whopreviously worked for the Company and who walked out with the other millwrights onDecember 28. THE H. K. FERGUSON COMPANY563D. Conclusions1.Under well-established law concerning savings clauses the 1956 master contractbetween Respondent Company and Respondent United Brotherhood imposed closed-shop provisions not permitted under the amended Act and was an exclusive hiringagreement.As written, this contract incorporated by reference alllawfulrules and regula-tions of the Respondent District Council, which the record shows was the "recognizedbargaining agency" for the Demopolis area. In meaning this was the same asthough it had been written: "All rules and regulations except any which are un-lawful."As has been seen above, the District Council's bylaws prohibited any mem-ber of the United Brotherhood from working for a "nonunion carpenter" or fromworking "for a contractor who employs a nonunion carpenter," and its trade rulesprovided that "in no case shall a member or steward be discharged for upholdingthese Bylaws and Trade Rules. ..Thus the bylaws and trade rules establishedclosed-shop conditions which were unlawful.As the master contract did not specifywhat were the lawful rules and regulations it was incorporating, employees readingthe contract could not know what unlawful provisions of the bylaws and trade rules,if any, were being excluded, and would disobey any of them at their peril.Underthe circumstances the use of the word "lawful" in the contract did not neutralize theunlawful provisions in the bylaws and trade rules which were being incorporatedinto the contract.The word "lawful" as used in the contract was in the nature ofa general savings clause, and was as ineffective as was the savings clause of the con-tract in excluding from the contract the closed-shop provisions of the bylaws andtrade rules.62.The area practice revealed in the record was related to and pursuant to andunder the authority of the master agreement.As had been seen above, in talking toemployees concerning the wage problem both Paterson and Goodman referred to thecontract.As has been seen, in solving the strike and wage question, at his requestGoodman was assisted by a representative of the United Brotherhood and also theparties to the master agreement negotiated and executed another agreement for localapplication which referred to itself as a "supplement to" the master agreement.Theexclusive hiring practice of the parties at the Demopolis project did not change afterthe execution of this 1957 supplemental agreement, and Project Manager Patersonwho negotiated and signed it for the Company, testified in substance that no changeexcept wages was intended by it.Under these circumstances it is clear that at theDemopolis project the parties gave exclusive control over hiring of millwrights toGoodman under the color of authority of the master contract. Indeed, under thecircumstances of this case, it is unrealistic to suggest that the arrangements of theDistrict Council's business agent at the project have no relationship to the masteragreement between the United Brotherhood and the Company.Rather I find, inkeeping with Board precedent,7 that the 1956 master agreement and the unlawfulhiring agreement, arrangement, understanding, or practice at the area level of theDemopolis project, "dovetailed so precisely so as to reveal a single comprehensivescheme for complete evasion of the statutory ban on all closed shops."Under thecircumstances the United Brotherhood was as responsible as was the RespondentDistrict Council for the unlawful practices followed at this project.3. Irrespective of whether the practice revealed in the record was related to themaster agreement, Respondent United was responsible for it as a cosponsor of it_United's constitution and laws required, among other things, that "Members who.become foremen, must comply with Union rules and hire none but members of theUnited Brotherhood."Although John C. Harvey, a member of a "millwrights local,"and therefore of the United, was above the rank of foreman, as millwright super-intendent he obeyed the requirements of the United's constitution and hired onlyunion members.As the practice at the Demopolis project imposed closed-shopemployment conditions, which was what United's constitution and the DistrictCouncil's bylaws contemplated, I find that United was cosponsor of the unlawfulhiring-hall arrangement and is liable for the unfair labor practices committed underit.GalvestonMaritime Association, Inc., et al.,122 NLRB 692 and cases cited infootnote 14 thereof. See, also,Enterprise Industrial Piping Company,117 NLRB 995.4. Irrespective of whether the 1956 master contract was unlawful as written, it9Cf.ArgoSteel Construction Company,122 NLRB 1077,and cases cited in footnotes7 and 8 thereof ;NewsSyndicate Company,Inc.,122 NLRB 818 ;Honolulu Star-Bulletin,Ltd.,123 NLRB 395.7Cf.The Morley Company,117 NLRB 107 ;MechanicalHandlingSystems, Ineorpcrated,122 NLRB 396. 564DECISIONS OF NATIONAL LABOR RELATIONS BOARDand its 1957 supplement were clearly unlawful as enforced and administered at thelocal level in the Tuscaloosa-Demopolis area, where they were clearly regarded asexclusive hiring contracts, as establishing closed-shop conditions, and as giving un-fettered control over the hiring of millwrights at the Demopolis project to BusinessAgent Goodman. The record is replete with actions and statements which impelthis conclusion.Thus, of the 192 millwrights who worked on the project, all but possibly 3 werehireduponreferral from Goodman.As has been seen above, Project ManagerPaterson told Superintendent Harvey to get his millwrights through the Tuscaloosalocal and Harvey always got them through Business Agent Goodman.Harvey knewof no millwrights hired except through Goodman, and no millwrights referred byGoodman were refused by Harvey. That the referral card was more than an intro-ductory and was, in fact, a device for keeping control of hiring in the businessagent,was shown by the fact that the former millwrights, who were completelyacceptable to the Company, were not allowed to go to work without a referral fromGoodman. Even a foreman, McGilberry, was not allowed to return to work becauseGoodman vetoed him. Project Manager Paterson expressed helplessness about get-ting the former employees back to work without Goodman's approval, saying "I haveto use whoever he sends."Mrs. Garrett, who took at least some of her orders di-rectly from Paterson and who presided over the personnel office at the gate andthere received all applicants on behalf of the Company, was certainly held out bythe Company to have authority to process or not to process applicants for hire.Thus, she had either authority or apparent authority to reject the former employeeswhen they presented themselves for work on and after January 3, and Paterson ineffect ratified her rejection of them when on January 7 he refused to step in on theirbehalf-even though, as of that date, Goodman had supplied only 41 of the 50 mill-wrights requested of him a few days before and there were still 9 vacancies. Inaddition to the above there is much other evidence establishing that the final say-soas to what millwrights should work on the project was in Goodman. Conclusiveproof of this is that when, after the December 28 walkout, a number of formermillwrights asked Harvey to take them back, Harvey told them that he would ifthey could get referrals from Goodman.Also there were several cases of men whotried to get back on the job and were refused, and then later received referrals fromGoodman and were accepted on the job and put back to work. Also there were atleast two cases where new applicants first asked Harvey or Betty Garrett for a joband he or she sent them to Goodman for a referral before putting them to work.5.The 1956 contract, and the 1957 supplement, as written and as interpreted,enforced and administered in the Tuscaloosa-Demopolis area, provided, at the veryleast, for a hiring-hall arrangement without including the safeguards necessary underthe Board'sMountain Pacific 8decision to make the hiring arrangement lawful.Thus, (a) selection of applicants for referral to jobs was not made on a non-discriminatory basis; (b) Respondent Company did not retain the right to reject anyjob applicant referred by the District Council; (c) insofar as the record reveals, theparties did not post any notices concerning the functioning of the system whichincluded a statement of the necessary safeguards.6.Assuming, as found above, that as written or as enforced, the 1956 contractwas an exclusive hiring agreement without theMountain Pacificsafeguards, therecord establishes that the eight named discriminatees were excluded from employ-ment 9 on and after January 3 in implementation of the unlawful agreement, andwere victims of its, the responsible parties thereby violating the Act.7.Assuming, however (contrary to the findings above), that the hiring-hall agree-ment was lawful because it was not exclusive, the record establishes that the eightnamed former employees were discriminated against by Goodman for reasons con-nected with union membership or obligations, Respondent District Council therebyviolating the Act.Thus, on and after January 3 Goodman refused these eight menreferrals for the same reason or reasons that he refused the other former em-ployees-because they had had referrals for January 2 but had not used them,because they had "crossed" him, because if he issued to them referrals it would em-barrass him with other locals from whom he had ordered millwrights, because they8 Supra,footnote 2.9Although Peacock and Roberts did not after December 28 apply directly to the Com-pany for employment, the record establishes that if they had they would have been re-ferred to Goodman for a referral before being put to work. The Board has held thatunder such circumstances it makes no difference which of the two parties, the Companyor the District Council, an applicant first approached, that his unlawful exclusion fromemployment was a joint act -by both Respondents. 119 NLRB 883, 889. THE H. K. FERGUSONCOMPANY565had sent a telegram to the United Brotherhood asking in effect that Goodman beinvestigated,because he wanted to show them he was the"boss."Each of thesereasons imposed obligations which the business agent in effect required be met beforehe would issue the former employees another referral:To receive a referral theformer employees must report for work on a day for which a previous referral wasgiven,they must not "cross"the business agent or embarrass him in his relationswith other locals,they must not ask the United Brotherhood to investigate him andthey must acknowledge that he is the "boss." Each of these obligations being actualor apparent union requirements for referrals,the discrimination practices againstthese eight employees tended to encourage or discourage union membership, Re-spondent Unions thereby causing or attempting to cause the Comany to discriminateagainst these eight employees in violation of Section 8(a) (3) of the Act, RespondentUnions thereby violating Section 8(b)(2) and(1) (A).10Knowing that the formeremployees including these eight were acceptable to the Company and that theformer employees were being denied referrals while the new men from Sheffieldand Chattanooga were receiving them,Respondent Company necessarily knew thatthe old men were being denied referrals for reasons connected with union member-ship or obligations.By condoning Goodman's conduct and refusing to employ theeight applicants under these circumstances,Respondent Company violated Section8(a)(1) and(3) of the Act.George D. Auchter Company, et al.,102 NLRB 881,enfd. 209 F.2d 273 (C.A. 5).To be noted is that Respondent Company could have used the 7 named mill-wrights and presumably also Vice, the apprentice,during January when it asked for50 men and receivedonly 41.To benoted alsois that byabout January 7 Goodmanmust have known and Project Manager Paterson could have learned that no moremen were coming from the Sheffield or Chattanooga locals. Failure thereafter byGoodman to give or send referrals to them,for the reasons set forth above, wasdiscriminatory treatment of them designed to make them more subservient to hiswishes and his control and his interpretation of the terms and conditions underwhich theycould workon the project.To be noted further is that none of the discriminatees were deprived of a referralor of a job because he had gone on strike in contravention of the no-strike clause ofthe contractbetween the Company and the UnitedBrotherhood.The record estab-lishes thatin Novemberwhen all of the millwrights struck for several days,both theDistrict Council and the Company approved their rehire without reference to theno-strike clause.Again,after the December 28 strike,Goodman issued referrals toa sizable group of the strikers to report to work,as he said,on January 2; andnone of RespondentCompany'sofficials took the position,then or at the hearing,that any of the strikers were unacceptable because they had violated the no-strikeclause.In fact,insofar as the record shows no official of the Company ever men-tioned the no-strike clause to any of the strikers.Further, on both occasions thestrikers were given discharge papers which indicatedthat theywould be rehired.In substance,Respondent Company urges as a defense the unavailability of someof the discriminatees,who left the Demopolis and Tuscaloosa area and/or ceasedtrying to get a job at the Demopolis project when they became convinced that to doso was futile.As has been seen above there were jobs for the seven millwrights dur-ing the first week or two after the strike while they were still seeking jobs andbefore they had abandoned hope and leftthe area.Asthey were entitled to jobsat this time,we do not get to the problem of their rights being diminished by theirlater possible unavailability.The recorddoes not show a specific job opening for an apprentice millwright,Vice,after the December 28 strike.The Board has held that "-It is equally immaterial that there is no evidence that on the particular dayswhen he (the discriminatee)was rejected there were job openings with theRespondent Employers..The Board and the courtshave held thatneitherunavailability of work or lack of application for a particular job serves as adefense to a discriminatory hiring policy when it is clear that no job would beproffered in any event.8.The next question is whether RespondentLocal 1337 isresponsible for Good-man's unlawful conduct.On the entirerecordI conclude that it is.The District10Cf.International Longshoremen's and Warehousemen's Union, et al. (Pacific MaritimeAssociation),121 NLRB 938:Daugherty Company, Inc..112 NLRB 986, 989.n Mountain Pacific Chapter, etc.,119 NLRB 883, 899. See, also, cases cited in foot-note 13 thereof.See,also,United Association of Journeymen & Apprentices, etc.(J.S. Brown-E. F.Olds), 115 NLRB 594-596. 566DECISIONS OF NATIONAL LABOR RELATIONS BOARDCouncil's bylaws which imposed closed-shop conditions, as found above, providedin section 1 as follows:These By-Laws shall apply to all Local Unions and members of the UnitedBrotherhood . . ., and shall replace and supersede all Local Union By-Lawsin this District.The record establishes that these bylaws, as well as the trade rules, were approved byLocal 1337 as well as the United Brotherhood, and in fact, that they were writtenby a committee consisting of representatives of only Local 1337. In approvingthese documents, including their unlawful closed-shop provisions, Respondent Local1337 signified in advance its approval of the enforcement of the closed-shop provi-sions.The bylaws made clear that it was the business agent of the District Councilwho was to enforce the closed-shop provisions, for they provided that-Any member of the United Brotherhood coming into this District shall be re-quired to deposit his clearance card with theBusinessManageror [sic] theDistrictCouncilbefore going to workunder penalty of ten dollars fine uponconviction.However, any member coming into this District who wishes toleave his card in his home local shallbefore going to workpay in foreign duesto theBusiness Managera sum equal to one month's dues plus any assessmentsthat are legally levied by this Union and in effect. [Emphasis added.]Thus, in approving the bylaws and the trade rules the Respondent Local made thebusinessmanager of the District Council its own agent as well as the DistrictCouncil's for the purpose of enforcing the closed-shop provisions.Under thesecircumstances Goodman's actions under the contract and the unlawful provisions ofthe bylaws and trade rules incorporated into the contract, were imputable toLocal 1337.9.As has been found above, Respondent United Brotherhood was responsiblefor the maintenance and enforcement of the 1956 agreement 12 and the generalpractice under it by Respondent District Council within its jurisdictional area.Theremaining question is for what chronological period violations the complaint couldbe properly issued against United.The United was first named as a party respondent in the second amended chargeagainst the unions, which was served on the United on July 17, 1957.Withoutquestion under Section 10(b) of the Act, the complaint was properly issued againsttheUnited for all violations beginning 6 months before July 17, which wasJanuary 17, including the enforcement of the contract and the general practice onthe project after that date, and including the refusal to refer the former employeesafter that date, when the Company still had 9 vacancies in its order for 50 millwrights.In substance, the General Counsel contends that Respondent United Brotherhoodbecame a party respondent prior to the service of the first charge upon it, on thetheory that earlier service of the earlier charges upon the District Council was serv-ice upon the United because the District Council was a mere administrative arm ofthe Brotherhood.The General Counsel urges the further theory that as the Unitedwas a cosponsor with the District Council of the unlawful hiring contract andpractices under it, Business Agent Goodman, who performed the practices, was anagent of the United as well as of the District Council, so that earlier service of theearlier charges upon him was service upon United.Both of these theories over-look the fact that the earlier charges made no accusations against the UnitedBrotherhood and that Section 10(b) requires service of the charge upon the per-son "against whom such charge is made." All of the charges were filed by the sameindividual, who was a member of United Brotherhood, knew the difference betweenthe parent body and the District Council, and chose to file the original and firstamended charges against only the Local and the District Council-and not theUnited.Flere the earlier charges weremade againstRespondent Local and Re-spondent District Council and werenot made againstRespondent United Brother-hood, and no theory of agency or administrative arm or cosponsorship could haveapprised United thatitwas being accused of violations-thereby makingita properparty respondent-until a chargenamingit as the culpable party was filedagainst it.Under these circumstances I find and hold that the complaint could properly beissued against United only for violations on and after January 17, 1957, the be-ginning of the 6-month period prior to the filing of a charge against it and theservice of the charge against it upon it.10.The proof sustained the allegations in the complaints that by their agree-ments and acts Respondents unlawfully caused the employees at the Demopolis2This contract was executed prior to the 6-month period under Section 10(b) of the Act. THE H. K. FERGUSON COMPANY567project to pay dues, initiation fees,assessments,and/or permit fees to the unions asa condition of employment.The constitution and laws of the United Brotherhoodcontained elaborate requirements concerning just what members who work in otherjurisdictions than their own should pay for working permits, monthly dues, initiationfees, and assessments.As has been set forth above, the bylaws of the DistrictCouncil required"before going to work" within its jurisdiction either the depositingof a clearance card or payment of foreign dues plus any assessments,to the businessmanager.Further, Peacock paid a month's dues, presumably to Local 1337, beforereceiving his first referral;Steadham,from a local in Mobile, Alabama,had to paya "dobie"-foreign dues of $4 per week,as the price of employment at the Demopolisproject;Mathers and Irvin had to join one of the three locals within the DistrictCouncil, presumably Local 1337, as the price of employment.On the entire recordIhold that by requiring employees to pay dues,initiation fees, assessments,permitfees and/or "dobies"in order to obtain job referrals and employment and retainemployment at the Demopolis project, Respondent Company further violated Sec-tion 8(a)(3) and(1) and Respondents United Brotherhood,District Council andLocal further violated Section 8(b)(1) (A) and (2) of the Act.Argo Steel Con-struction Company,122 NLRB 1079;Millwrights' Local 2232, United Brotherhoodof Carpenters etc. (Farnsworth & Chambers, Inc.),122 NLRB 300.11.Final conclusions:On the basis of the entire record considered as a wholeI hold that by maintaining and enforcing closed-shop hiring-hall agreements andpracticesgiving exclusive control over the employment of millwrights at theDemopolis project to the District Council, at all times of concern herein RespondentDistrictCouncil and Respondent Local 1337 have violated Section 8(b)(1)(A)and 8(b)(2), and Respondent Company has violated Section 8(a)(1) and (3) ;and at all times on and after January 17,1957, Respondent United Brotherhoodhas violated Section 8 (b) (1) (A) and 8 (b) (2) of the Act.In implementation of the unlawful agreements and practices found above, dis-criminatorily by denying referrals to the eight former employees named in thecomplaints,and by refusing them employment knowing that they had been dis-criminatorily denied referrals,at all times on and after January 3,1957, Respond-ent District Council and Respondent Local 1337 have violated Section 8(b) (1) (A)and 8(b)(2) and Respondent Company has violated Section 8(a)(1) and(3); andat all times on and after January 17,1957,Respondent United Brotherhood hasviolated Section8(b)(1)(A)and 8(b)(2) of the Act.By requiring all millwrights and millwright apprentices at the Demopolis projectto pay dues,initiation fees, and/or "dobies" in order to obtain job referrals and em-ployment and to retain employment at the Demopolis project, Respondent Companyhas further violated Section 8(a) (3) and(1) and Respondents United Brotherhood,District Council, and Local 1337 have further violated Section 8(b) (1) (A)and (2)of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section III, above,occurring inconnection with the operations of Respondent Company described in section I, above,have a close,intimate,and substantial relation to trade, traffic,and commerce amongthe several States, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V.THE REMEDYHaving found that certain of the Respondents have engaged in the unfair laborpractices set forth above, I recommend that they cease and desist therefrom and thatthey take certain affirmative action designed to effectuate the policies of the Act.As the agreements and practices of Respondents Company, United Brotherhood,District Council, and Local prevented Herbert F. Roberts, Morris Grace, W. R. Vice,N. T. Steadham, E. M. Peacock, J. E. Mathers, B. S. Irvin, and Robert Hartmanfrom being employed on the Demopolis project on and after January 7, 1957, thedate when no more men were due from Sheffield or Chattanooga and there werestill nine vancancies, I recommend these four Respondents jointly and severally makeeach of these employees whole for any loss he may have suffered as a result thereofby paying to each of them an amount equal to that which he would have earned asa millwright (in the case of Vice, as an apprentice millwright) from January 7, 1957(in the case of Respondent United, from January 17, 1957), until the employeewas again hired on the Demopolis project (as inthe case of Mathers and Irvin),or until Respondent Company ceased using millwrights at or near the end of theDemopolis project, less the net earnings of each during said period(Crossett Lum- 568DECISIONS OF NATIONAL LABOR RELATIONS BOARDber Company,8NLRB 440, 497-498), said back pay to be computed on a quarterlybasis in the manner established by the Board in F. W.Woolworth Company,90NLRB 289. As provided in theWoolworthcase, I recommend further that Re=spondent Company make available to the Board on request payroll and other records,in order to facilitate the checking of the amount of back pay due.Furthermore, as I find that dues, initiation fees, assessments, permit fees, and/or"dobies" were collected under the illegal 1956 contract and the practice of the partiesunder it, as the price employees paid in order to obtain or retain their jobs, it wouldnot effectuate the policies of the Act to permit the retention of the payments which'have been unlawfully exacted from the employees. In addition therefore, I recom-mend that Respondents Company, United Brotherhood, District Council, and Local,jointly or severally, refund to all millwrights and millwright apprentices employedat the Demopolis project, the dues, initiation fees, assessments, permit fees, and/or"dobies," paid by the employees as a price for their employment.Respondents'liability for reimbursement shall include the period beginning 6 months prior to thefiling and service of the initial charge against each Respondent and shall extend toall such moneys thereafter collected during the remainder of the project until itscompletion in November or December 1957. These remedial provisions are appro-priate and necessary to expunge the coercive effect of Respondents' unfair laborpractices.United Association of Journeymen & Apprentices of Plumbing & PipeFitting Industry (J. S. Brown-E. F. Olds Plumbing & Heating Corporation),115NLRB 594, 597-602;BroderickWood Products Company,118 NLRB 38, enfd.261 F. 2d 548 (C.A. 10);Los Angeles-SeattleMotor Express, Incorporated,121NLRB 1629;Lakeland Bus Lines, Incorporated,122 NLRB 281;Indianapolis andCentral Indiana District Council, et al. (Mechanical Handling Systems, Incorpo-rated),122NLRB 396;Argo Steel Construction Company,122NLRB 1077;Carpenters' District Council of Rochester, et al. (Rochester Davis-Fetch Corpora-tion),122 NLRB 269.In substance, Respondent Company contends that the General Counsel should notbe permitted to request theBrown-Oldsremedy because of certain steps taken byRespondents during 1958 to eliminate unlawful security clauses from their 1958master agreement.The Board has said, "The remedy to be applied for the correc-tion of unfair labor practices lies within the exclusive discretion of the Board.We'believe that where an employer and a union have flagrantly ignored the closed-shop prohibitions of the Act, theBrown-Oldsremedy is required."Argo Steel'Construction Company, supra.Further, in attempting to adjust the case-againstthe Company by settlement prior the issuance of the complaint against it, the Gen-eralCounsel pointed out that if the case was settled the full application of theBrown-Oldsremedy might be avoided. The case was not settled.Under all thecircumstances, as found above theBrown-Oldsremedy is appropriate and necessaryat this time.Upon the basis of the foregoing findings of facts, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.The H. K. Ferguson Company is engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.United Brotherhood, District Council, and Local 1337 are labor organizationswithin the meaning of Section 2(5) of the Act.3.By maintaining and enforcing closed-shop hiring-hall agreements and prac-tices giving exclusive control over the employment of millwrights at the Demopolisproject to the District Council, Respondent Company has violated Section 8(a)(1)and (3) and Respondents United Brotherhood, District Council, and Local 1337have violated Section 8(b)(1)(A) and 8(b)(2) of the Act.4. In implementation of the unlawful agreements and practices found above, bydiscriminatorily denying referrals to the Demopolis project to Herbert F. Roberts,Morris Grace, W. R. Vice, N. T. Steadham, E. M. Peacock, J. E. Mathers, B. S.Irvin, and Robert Hartman, Respondents United, District Council, and Local 1337have violated Section 8(b)(1)(A) and 8(b)(2) of the Act; and. by refusing thememployment knowing that they had been discriminatorily denied referrals, Respond-ent Company has violated Section 8(a) (1) and (3) of the Act.5.By requiring all millwrights and millwright apprentices at the Demopolisproject to pay dues, initiation fees, assessments, permit fees, and/or "dobies" inorder to obtain job referrals and employment and to retain employment, Respondent MICHIGAN SCRAP COMPANY569Company has violated Section 8(a)(3) and(1) and Respondents United, DistrictCouncil, and Local 1337 have violated Section 8 (b) (1) (A) and (2) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendationsomitted from publication.]David Goldstein,Leonard Goldstein and Manny Goldstein, Co-Partners,d/b/a Michigan Scrap CompanyandChauffeurs,Teamsters and Helpers Local Union No. 7, InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America, Ind.Cases Nos. 7-CA-2003 and 7-CA-006.August 18, 1959DECISION AND ORDEROn May 18, 1959, Trial Examiner Louis Libbin issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondents had engaged in and were engaging in certain unfair laborpractices, and recommending that they cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.The Trial Examiner also found thatthe Respondents had not engaged in certain other unfair labor prac-tices as alleged in the complaint and recommended that the allegationsof the complaint relating thereto be dismissed.Thereafter, the Re-spondents and the General Counsel filed exceptions to the Intermedi-ate Report and supporting briefs.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in cormection with this case to a three-member panel [Chairman Leedom and Members Rodgers andJenkins].The Board has reviewed the rulings made by the Trial Examiner'at the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthis case and hereby adopts the findings, conclusions, and recommen-dation of the Trial Examiner.ORDERUpon the basis of the entire record in this case, and pursuant toSection 10(c) of the National Labor Relations Act, as amended, theNational Labor Relations Board hereby orders that the Respondents,David Goldstein, Leonard Goldstein and Manny Goldstein, Co-:Partners, d/b/a Michigan Scrap Company, Benton Harbor, Michi-gan, their agents, successors, and assigns, shall:124 NLRB No. 74.